NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    16-SEP-2022
                                                    08:06 AM
                                                    Dkt. 41 SO




                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI‘I


           RODEL TOLENTINO CARZANO, Plaintiff-Appellant, v.
           ESTELITA DELA CERNA CARZANO, Defendant-Appellee.


          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                         (FC-D NO. 16-1-6797)


                       SUMMARY DISPOSITION ORDER
   (By:     Leonard, Presiding Judge, Nakasone and McCullen, JJ.)

             Plaintiff-Appellant Rodel Tolentino Carzano (Rodel)

appeals from the Family Court of the First Circuit's July 25,

2017 Order Re: Plaintiff's Request for Uncontested Divorce. 1

             In this case, Rodel filed a "Complaint for Divorce"

form, which alleged that the parties "are lawfully married to

each other" and requested decisions on custody of their three

children, division of assets and debts, and spousal support.                In

an "Affidavit of Plaintiff (For Uncontested Divorce)," Rodel


     1    The Honorable Gale L.F. Ching presided.
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

stated that "parties were not legally married" and that he "had

to file the instant case for annulment of our marriage."       In a

supplemental affidavit, Rodel declared that he "did not marry

Defendant, however, [he] subsequently learned that she made it

appear on official document that [they] were married in the

Philippines when in truth and in fact, [he] never married

her[.]"

            Following a hearing and further briefing by Rodel, the

family court ruled that it "does not have jurisdiction to annul

Plaintiff's and Defendant's marriage that allegedly arose in the

Philippines and therefore denies Plaintiff's request to have

this Court grant an annulment and/or absolute divorce."

(Formatting altered.)

            On appeal, Rodel challenges the family court's denial

of his request for an annulment of his alleged marriage to

Defendant-Appellee Estelita Dela Cerna Carzano (Estelita) based

on lack of jurisdiction.   Specifically, he contends that the

family court erred by denying his request for annulment based

on:

            (1) "lack of jurisdiction to rule over annulments when

      the Court has exclusive and original jurisdiction expressly

      contained in Hawaii Revised Statutes [(HRS)] Section 580-

      1";




                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

           (2) "lack of jurisdiction over [Estelita] who resides

     in Cebu City, Philippines despite the fact that [Estelita]

     was properly served with the Complaint and Summons but

     failed to respond and participate in the proceedings"; and

           (3) "the allegation that the fraudulent, or simulated

     or fictitious marriage certificate was registered in the

     Philippines because the statute granting the Court original

     and exclusive jurisdiction does not distinguish whether the

     fraud was committed in or outside the State of [Hawai‘i] for

     the court to assume jurisdiction."

           Upon careful review of the record and the brief

submitted, 2 and having given due consideration to the arguments

advanced and the issues raised, we resolve this appeal as

discussed below, and vacate and remand.

           "The jurisdiction of the family court is

reviewed de novo under the right/wrong standard."           Hsieh v. Sun,

137 Hawai‘i 90, 98, 365 P.3d 1019, 1027 (App. 2016) (citing

Puckett v. Puckett, 94 Hawai‘i 471, 477, 16 P.3d 876, 882

(App. 2000)).




     2   Estelita did not file an answering brief. As a result, the appellate
clerk entered a notice of default of the answering brief on February 21,
2018.
                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

           "[I]t is plain that each state by virtue of its

command over its domiciliaries and its large interest in the

institution of marriage can alter within its own borders the

marriage statutes of the spouse domiciled there, even though the

other spouse is absent."   Williams v. North Carolina, 317 U.S.

287, 298-99 (1942).

           In Hawai‘i, "[e]xclusive original jurisdiction in

matters of annulment, divorce, and separation . . . is conferred

upon the family court of the circuit in which the applicant has

been domiciled or has been physically present for a continuous

period of at least three months next preceding the application

. . . ."   HRS § 580-1(a) (Supp. 2016); Puckett, 94 Hawai‘i at

482, 16 P.3d at 887.   Because "an action for divorce is in the

nature of a proceeding in rem under certain circumstances a

court may render a valid decree of divorce although it never

acquired actual jurisdiction of the person of the defendant."

Peterson v. Peterson, 24 Haw. 239, 243-244 (Haw. Terr. 1918).

           As for service, "[t]he complaint for annulment,

divorce, or separation, and the summons shall be served by an

authorized process server on defendant personally if the

defendant is within the State, unless the defendant enters an

appearance in the case," and "if the defendant is without the

State, the court may authorize the service to be made by any

other responsible person[.]"    HRS §§ 580-3(a) and (b) (2006).


                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

            In sum, the family court has jurisdiction over a

complaint for annulment where the applicant has been physically

present in Hawai‘i three months prior to filing the complaint and

the statutory requirements for service of process on the

defendant have been met.    HRS 580-1(a); Peterson, 24 Haw. at

239; see Rodrigues v. Rodrigues, 7 Haw. App. 102, 108, 747 P.2d

1281, 1286 (1987) (explaining that, under Peterson, "the family

court in a divorce case, by service by publication on an absent

defendant described in HRS § 580-3(d), can acquire in rem

jurisdiction to dissolve the marriage").

            Here, Rodel was domiciled in Hawai‘i since December 25,

2010.   He filed a complaint with the family court on May 19,

2016, thereby commencing an action for divorce/annulment.       See

HRS § 580-2 (2006) ("An action for annulment . . . is commenced

by filing a complaint with the court . . . . Upon the filing of

the complaint, the clerk shall forthwith issue a summons

. . . .")    And, Rodel provided proof that Estelita was served

with the complaint and summons on June 10, 2016.      Thus, the

statutory requirements for conferring jurisdiction upon the

family court over the divorce/annulment were met.

            Rodel's assertions that there was actually no

marriage, he did not consent to a marriage, and Estelita filed a

fraudulent document in the Philippines goes to whether Rodel

meets his burden of establishing that an annulment should be

granted, which is for the family court to decide.      See
                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

Cvitanovich-Dubie v. Dubie, 125 Hawai‘i 128, 143 n.16, 254 P.3d

439, 454 n.16 (2011) (explaining that "HRS § 580-1 does not

contain a jurisdictional requirement that the parties be

lawfully married in order to seek a divorce.     Rather, it appears

that a valid marriage is more properly considered a substantive

requirement for a valid divorce").

            But, because Estelita was not a domiciliary of Hawai‘i

"(1) at the time that the cause of action which is the subject

of the proceeding arose, or (2) at the time of the commencement

of the proceeding, or (3) at the time of service," the family

court did not have jurisdiction to render a judgement against

Estelita regarding custody, spousal support, or property

division.    HRS § 580-3.5 (2006); see Rodrigues, 7 Haw. App. at

108 (explaining that "although the family court had in rem

jurisdiction to dissolve the Rodrigues' marriage, it did not

have in personam jurisdiction over Carol with respect to

custody, visitation, and support of their minor daughter,

spousal support, or the division and distribution of their

property and debts").

            Accordingly, we hold that the family court had

jurisdiction over the complaint for the purposes of granting or

denying the request for an annulment.     We, thus, vacate the

family court's July 25, 2017 Order Re: Plaintiff's Request for




                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

Uncontested Divorce, and remand this case for further

proceedings consistent with this order.

          DATED:   Honolulu, Hawai‘i, September 16, 2022.

On the briefs:                        /s/ Katherine G. Leonard
                                      Presiding Judge
Rhoda Yabes Alvarez,
for Plaintiff-Appellant.              /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  7